Name: 94/2/EC, ECSC: Decision of the Council and the Commission of 13 December 1993 on the conclusion of the Protocol adjusting the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Kingdom of Sweden
 Type: Decision
 Subject Matter: international affairs;  economic geography;  Europe;  European construction
 Date Published: 1994-01-03

 Avis juridique important|31994D000294/2/EC, ECSC: Decision of the Council and the Commission of 13 December 1993 on the conclusion of the Protocol adjusting the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Kingdom of Sweden Official Journal L 001 , 03/01/1994 P. 0571 - 0571 Finnish special edition: Chapter 2 Volume 11 P. 0038 Swedish special edition: Chapter 2 Volume 11 P. 0038 DECISION OF THE COUNCIL AND THE COMMISSIONof 13 December 1993on the conclusion of the Protocol adjusting the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Kingdom of Sweden(94/2/ECSC, EC)THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Community, and in particular Article 238 in conjunction with Article 228 (3), second subparagraph thereof, Having regard to the assent of the European Parliament (1), Whereas the Protocol adjusting the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Kingdom of Sweden, signed at Brussels on 17 March 1993, should be approved following the failure of the Swiss Confederation to ratify the said Agreement, HAVE DECIDED AS FOLLOWS:Article 1 The Protocol adjusting the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Kingdom of Sweden together with the Annex thereto, the Joint Declaration and the Agreed Minutes attached to the Final Act are hereby approved on behalf of the European Community and the European Coal and Steel Community. The texts of the acts referred to in the first paragraph are attached to this Decision. Article 2 The act of approval provided for in Article 22 of the Protocol adjusting the Agreement on the European Economic Area shall be deposited by the President of the Council on behalf of the European Community, and by the President of the Commission on behalf of the European Coal and Steel Community. Done at Brussels, 13. December 1993. For the CouncilThe PresidentPh. MAYSTADTFor the CommissionThe PresidentJ. DELORS (1) OJ No C 194, 19. 7. 1993, p. 143.